Case 1:18-cv-00634-RDM Document 36-3 Filed 03/13/20 Page 1 of 3

EXHIBIT

 
Case 1:18-cv-00634-RDM Document 36-3 Filed 03/13/20 Page 2 of 3

EEOC Form 5 (11/09)

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):

 

 

 

 

 

This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [| FEPA
Statement and other information before completing this form.
[x] EEoc 570-2019-02762
D.C. Office Of Human Rights and EEOC
State or local Agency, if any
Name (indicate Mr., Ms., Mrs.) Home Phone (Incl. Area Code) Date of Birth
Margaret G. Fowler 1954

 

 

 

Street Address City, State and ZIP Code
1013 Wahler Place SE, Washington, DC 20032

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.) :

 

 

 

 

Name No, Employees, Members Phone No. (include Area Code)
ABRA Unknown
Street Address City, State and ZIP Code

2001 14TH Street NW, Washington, DC 20009

 

Name No. Employees, Members Phone No. (Include Area Code)

 

 

 

Street Address City, State and ZIP Code

 

DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

[| RACE [| COLOR [| SEX [| RELIGION [| NATIONAL ORIGIN 01-11-2019 06-25-2019
RETALIATION AGE DISABILITY [| GENETIC INFORMATION

[| OTHER (Specify) CONTINUING ACTION

DISCRIMINATION BASED ON (Check appropriate box(es).)

 

 

THE PARTICULARS ARE (if additional paper is needed, attach extra sheet(s)):
| was hired by Cassandra Ibrams as Program Specialist on August 17, 1987.
| have held the title of Licensed Specialist since 1994.
| have filed previous complaints about my Supervisor, Sean Gordy, with the EEOC before yet he
continues to treat me poorly in the workplace. Both he and Karen Jackson, Supervisor, have
continued to mark my cases with the initials "MF" which is against the decision that was reached ina
previous case which said that my cases would be marked with the initials "MGF". My disability has
not been accommodated even after | provided documentation to my Employer. Mr. Gordy
continuously makes my job more difficult by taking my case files and moving them. | have been
given a large amount of work even though | have difficulty getting through such a large amount of
cases with my disability. | filed an EEOC charge previously, 570-2018-00225, and | have been
retaliated against in the workplace ever since | filed this charge.
| believe | have been discriminated against on the basis of my disability in violation of the Americans

with Disabilities Act of 1990, as amended.

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY — When necessary for State and Local Agency Requirements

will advise the agencies if | change my address or phone number and | will

 

cooperate fully with them in the processing of my charge in accordance with their

 

 

procedures. | swear or affirm that | have read the above charge and that it is true to
| declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

Uf ud J Fans SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
Aug 04, 2019 WF (month, day, year

Date <dharging Party Signature

 

 

 
 

Case 1:18-cv-00634-RDM Document 36-3 Filed 03/13/20 Page 3 of 3

EEOC Form 5 (11/09)

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [ | FEPA
Statement and other information before completing this form.
EEOC 570-2019-02762
D.C. Office Of Human Rights and EEOC

 

State or local Agency, if any

 

| believe | have been discriminated against on the basis of my age in violation of the Age

Discrimination in Employment Act of 1967, as amended.
| believe I have been discriminated against in retaliation for complaining in violation of Title VII of the

Civil Rights Act of 1964, as amended.

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. |
will advise the agencies if | change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with their
procedures.

NOTARY — When necessary for State and Local Agency Requirements

 

 

 

| declare under penalty of perjury that the above is true and correct.

Aug 01, 2049 Margot f Aw

Date Charging Party Signature

 

| swear or affirm that | have read the above charge and that it is true to
the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(month, day, year)

 

 

 
